 1 JESSICA L. LINEHAN – SBN 223569
   linehan.jessica@dorsey.com
 2 DORSEY & WHITNEY LLP
   600 Anton Boulevard, Suite 2000
 3 Costa Mesa, CA 92626
   Telephone: (714) 800-1400; Facsimile: (714) 800-1499
 4
     SKIP DUROCHER – SBN 0208966 (Pro Hac Vice)
 5   durocher.skip@dorsey.com
     ANDREW BRANTINGHAM – SBN 0389952 (Pro Hac Vice)
 6   brantingham.andrew@dorsey.com
     NATHAN J. EBNET – SBN 0395217 (Pro Hac Vice)
 7   ebnet.nathan@dorsey.com
     DORSEY & WHITNEY LLP
 8   50 South Sixth Street, Suite 1500
     Minneapolis, MN 55402
 9   Telephone: (612) 340-2600; Facsimile: (612) 340-2868
10   Attorneys for Defendants, Waitr Incorporated and Chris Meaux
11 NAVID YADEGAR (State Bar # 205315)
         Navid@ymsllp.com
12 NAVID SOLEYMANI (State Bar # 219190)
         Soleymani@ymsllp.com
13 YADEGAR, MINOOFAR & SOLEYMANI, LLP
   1875 Century Park East, Suite 1240
14 Los Angeles, California 90067
   Telephone: (310) 499-0140; Facsimile: (888) 667-9576
15
     Attorneys for Plaintiff, Jon Shumate
16

17                       UNITED STATES DISTRICT COURT
18                      EASTERN DISTRICT OF CALIFORNIA
19
     JON SHUMATE, as an individual,              CASE NO. 2:19-CV-00986-TLN-KJN
20
                              Plaintiff,         STIPULATED PROTECTIVE
21                                               ORDER
           v.
22
   WAITR INCORPORATED, a Delaware
23                                       Complaint Filed: April 23, 2019
   corporation, CHRIS MEAUX, an          Trial Date: Not Set
24 individual, and DOES 1-10, inclusive,

25
                              Defendants.
26

27

28
                                                   1
                                    STIPULATED PROTECTIVE ORDER
                                    CASE NO. 2:19-CV-00986-TLN-KJN
 1         Pursuant to Local Rule 141.1, the parties stipulate that the Court may enter the
 2   following Protective Order. An Order from the Court is needed to protect the
 3   confidentiality of, inter alia, confidential business information and information related to
 4   non-parties to this lawsuit.
 5         1.     Definitions. As used in this Protective Order:
 6         (a)    “Attorney” means an attorney who has appeared in this action;
 7         (b)    “Confidential Document” means a document designated as Confidential
 8                under this Protective Order;
 9         (c)    “Destroy” in the context of electronically stored information means to delete
10                from all databases, applications, and file systems so that the information is
11                not accessible without the use of specialized tools or techniques typically
12                used by a forensic expert;
13         (d)    “Document” means information disclosed or produced in discovery,
14                including at a deposition;
15         (e)    “Notice” or “Notify” means written notice;
16         (f)    “Party” means a party to this action; and
17         (g)    “Protected Document” means a document protected by a privilege or the
18                work-product doctrine.
19         2.     Designating a Document or Deposition as Confidential.
20         (a)    A party or non-party disclosing or producing a document may designate it
21                as Confidential, pursuant to Fed. R. Civ. P. 26(c), if the party or non-party
22                reasonably and in good faith contends that it contains confidential or
23                proprietary information that has not been made public by the disclosing
24                party. In accordance with Local Rule 141.1(c)(1), the types of information
25                eligible for protection under this Order include, but are not necessarily
26                limited to:
27                (1)    non-public documents related to the merger transaction by and among
28                Waitr, Inc.; Landcadia Holdings, Inc.; and Landcadia Merger Sub, Inc.;
                                                   2
                                    STIPULATED PROTECTIVE ORDER
                                    CASE NO. 2:19-CV-00986-TLN-KJN
 1         (2)   non-public documents related to Waitr, Inc.’s acquisition of
 2         Requested, Inc.;
 3         (3)   communications between or among Waitr, Inc. and Landcadia
 4         Holdings, Inc. (and/or their respective predecessors, successors, affiliates, or
 5         representatives) regarding the subject matter(s) of this lawsuit;
 6         (4)   minutes of meetings of the board of directors of Waitr, Inc.; and
 7         (5)   non-public documents or information relating to the finances or
 8         business operations of Shumate, Waitr, Inc. or Landcadia Holdings, Inc.
 9         (and/or their predecessors, successors, or affiliates), disclosure of which
10         may threaten or cause competitive harm to such entities;
11         (6)   wage and personnel records related to Jon Shumate’s employment at
12         Waitr, Inc.
13   (b)   A party or non-party may designate a document as confidential by
14         conspicuously marking each page with the word “Confidential.” In the
15         event that a storage device, such as a USB drive or DVD, is produced and it
16         is impossible or impractical to mark the content of the storage device as
17         “Confidential,” the producing party may conspicuously mark the storage
18         device as “Confidential.”
19   (c)   Deposition testimony may be designated as Confidential:
20         (1)   at any time on the record at the deposition; or
21         (2)   after the deposition, by promptly notifying the parties and those who
22         were present at the deposition.
23   (d)   If a witness is expected to testify as to Confidential information, a party or
24         non-party may request that the witness’s deposition be taken in the presence
25         of only those persons entitled to receive Confidential Documents.
26

27

28
                                             3
                              STIPULATED PROTECTIVE ORDER
                              CASE NO. 2:19-CV-00986-TLN-KJN
 1   3.    Who May Receive a Confidential Document.
 2   (a)   A Confidential Document may be used solely in connection with the claims
 3         and defenses in this action and for no other purpose. Any other use is
 4         prohibited.
 5   (b)   No person receiving a Confidential Document may, directly or indirectly,
 6         reveal, use, transfer, disclose, or communicate in any way the document and
 7         its contents to any person other than the following:
 8         (1)   the Court and its staff;
 9         (2)   an attorney or an attorney’s partner, associate, or staff, including in-
10         house counsel for the parties;
11         (3)   a person shown on the face of the Confidential Document to have
12         authored or received it;
13         (4)   a court reporter or videographer retained in connection with this
14         action;
15         (5)   a party (subject to paragraph 3(c));
16         (6)   any person who:
17               (A)     is retained to assist a party or attorney with this action,
18               including but not limited to outside vendors, experts, and consultants;
19               and
20               (B)     signs a declaration that contains the person’s name, address,
21               employer, and title, and that is in substantially this form:
22

23         I have read, and agree to be bound by, the Protective Order in
24         the case captioned Shumate v. Waitr Incorporated, et al., Case
25         No. 2:19-cv-00986-TLN-KJN, in the United States District
26         Court for the Eastern District of California. As soon as my
27         work in connection with that action has ended, but not later
28         than 30 days after the termination of that action (including any
                                             4
                              STIPULATED PROTECTIVE ORDER
                              CASE NO. 2:19-CV-00986-TLN-KJN
 1         appeals), I will return or destroy any confidential document that
 2         I received, any copy of or excerpt from a confidential
 3         document, and any notes or other document that contains
 4         information from a confidential document.
 5

 6         I declare under penalty of perjury that the foregoing is true and
 7         correct.
 8         (7)    Counsel who provided access to Confidential Documents pursuant to
 9         this provision shall maintain a collection of all signed declarations by which
10         persons have agreed to be bound by this Order;
11         (8)    any mediator appointed by the Court or mutually agreed upon by the
12         parties; and
13         (9)    other persons upon further order of the Court or written consent of the
14         parties.
15   (c)   If a Confidential Document is revealed to someone not entitled to receive it,
16         the parties must make reasonable efforts to retrieve it.
17   (d)   Third parties or non-parties producing documents in the course of this action
18         may also designate documents as “Confidential” subject to the same
19         protections and constraints as the parties to the action. A copy of this
20         Protective Order shall be provided along with any subpoena served in
21         connection with this action (see paragraph 4). All documents produced by
22         such third parties or non-parties shall be treated as Confidential for a period
23         of 14 days from the date of their production, and during that period any
24         party may designate such documents as “Confidential.” Failure of any party
25         to designate any document as confidential during the 14-day period shall not
26         be deemed a waiver of the party’s right to later seek that any document be
27         treated as confidential.
28
                                            5
                             STIPULATED PROTECTIVE ORDER
                             CASE NO. 2:19-CV-00986-TLN-KJN
 1   4.    Serving This Protective Order on a Non-Party. A party serving a
 2         subpoena on a non-party must simultaneously serve a copy of this Protective
 3         Order and of Local Rule 141.1.
 4   5.    Correcting an Error in Designation. A party or non-party who
 5         inadvertently discloses or produces a document that should be designated as
 6         Confidential, but was not so designated, shall promptly upon discovery of
 7         the error or oversight, provide notice of the error or oversight and produce a
 8         copy of the document designated as Confidential. Each receiving party
 9         shall refrain from distributing or otherwise using the inadvertently disclosed
10         Confidential Document for any purposes until any issue or dispute of
11         privilege, protection, or immunity is resolved by agreement of the parties or
12         by the Court.
13   6.    Use of a Confidential Document in Court.
14   (a)   Filing. This protective order does not authorize the filing of any document
15         under seal. A Confidential Document may be filed under seal only in
16         accordance with LR 141.
17   (b)   Presentation at a hearing or trial. A party intending to present another
18         party’s or a non-party’s Confidential Document at a hearing or trial must
19         promptly notify the other party or the non-party so that the other party or the
20         non-party may seek relief from the Court.
21   7.    Changing a Confidential Document’s Designation.
22   (a)   Document disclosed or produced by a party: A Confidential Document
23         disclosed or produced by a party remains confidential unless the parties
24         agree to change its designation or the Court orders otherwise.
25   (b)   Document produced by a non-party: A Confidential Document produced by
26         a non-party remains confidential unless the non-party agrees to change its
27         designation or the Court orders otherwise after providing an opportunity for
28         the non-party to be heard.
                                            6
                             STIPULATED PROTECTIVE ORDER
                             CASE NO. 2:19-CV-00986-TLN-KJN
 1   (c)   Changing a designation by Court order: A party who cannot obtain
 2         agreement to change a designation may move the Court for an order
 3         changing the designation. If the motion affects a document produced by a
 4         non-party then, with respect to the motion, that non-party is entitled to the
 5         same notice and opportunity to be heard as a party. The party or non-party
 6         who designated a document as Confidential must show that the designation
 7         satisfies Fed. R. Civ. P. 26(c).
 8   8.    Handling a Confidential Document after Termination of Litigation.
 9   (a)   Within 60 days after the termination of this action (including any appeals),
10         each party must:
11         (1)   return or destroy all Confidential Documents; and
12         (2)   notify the disclosing or producing party that it has returned or
13         destroyed all Confidential Documents within the 60-day period.
14   (b)   Notwithstanding paragraph 8(a), each attorney may retain a copy of any
15         Confidential Document submitted to the Court.
16   (c)   Defendants agree to retain copies of Defendants’ Confidential Documents
17         produced to Plaintiff during this action for a period of four years after
18         termination of the action (including any appeals). Defendants agree to make
19         such documents available to Plaintiff’s counsel during such period, upon
20         request, solely for use in subsequent proceedings related to this action.
21         Defendants and Plaintiff’s counsel shall negotiate a separate agreement or
22         protective order specifically governing the use of such Confidential
23         Documents, in the event Plaintiff’s counsel makes a request pursuant to this
24         paragraph 8(c).
25   9.    Inadvertent Disclosure or Production to a Party of a Protected
26         Document.
27   (a)   Notice.
28
                                             7
                              STIPULATED PROTECTIVE ORDER
                              CASE NO. 2:19-CV-00986-TLN-KJN
 1         (1)   A party or non-party who discovers that it has inadvertently disclosed
 2         or produced a Protected Document must promptly notify the receiving party
 3         and describe the basis of the claim of privilege or protection. If the party or
 4         non-party provides such notice and description, the privilege or protection is
 5         not waived.
 6         (2)   A party who discovers that it may have received an inadvertently
 7         disclosed or produced Protected Document must promptly notify the
 8         disclosing or producing party or non-party.
 9   (b)   Handling of Protected Document. A party who is notified or discovers that it
10         may have received a Protected Document must comply with Fed. R. Civ. P.
11         26(b)(5)(B).
12   (c)   Pursuant to Rule 502(d) of the Federal Rules of Evidence, nothing in this
13         order shall require disclosure of information protected by the attorney-client
14         privilege or work-product protection, or other privilege or immunity, and
15         the inadvertent production of such information shall not operate as a waiver
16         of the attorney-client privilege or work-product protection, or other
17         privilege or immunity. If a designating party becomes aware that it has
18         inadvertently produced information protected by the attorney-client
19         privilege or work-product protection, or other privilege or immunity, the
20         designating party will promptly notify each receiving party in writing of the
21         inadvertent production. When a party receives notice of such inadvertent
22         production, it shall return, destroy, or sequester all copies of inadvertently
23         produced material within three business days. Any notes or summaries
24         referring or relating to any such inadvertently produced material subject to
25         claim of privilege, protection, or immunity shall be destroyed or sequestered
26         forthwith. Nothing herein shall prevent the Receiving Party from
27         challenging the propriety of the attorney-client privilege or work-product
28         protection or other applicable privilege, protection, or immunity designation
                                            8
                             STIPULATED PROTECTIVE ORDER
                             CASE NO. 2:19-CV-00986-TLN-KJN
 1         by submitting a challenge to the Court. The Designating Party bears the
 2         burden of establishing the privileged, protected, or immune nature of any
 3         inadvertently produced information or material. Each Receiving Party shall
 4         refrain from distributing or otherwise using the inadvertently disclosed
 5         information or material for any purpose until any issue of privilege,
 6         protection, or immunity is resolved by agreement of the parties or by the
 7         Court. Notwithstanding the foregoing, a Receiving Party may use the
 8         inadvertently produced information or materials, or any notes or summaries
 9         referring or relating to any such inadvertently produced information or
10         materials, to respond to a motion by the designating party seeking return or
11         destruction of such information or materials. If a receiving party becomes
12         aware that it is in receipt of information or materials that it knows or
13         reasonably should know is privileged, protected, or immune, counsel for the
14         receiving party shall immediately take steps to (i) stop reading such
15         information or materials, (ii) notify counsel for the designating party of such
16         information or materials, (iii) collect all copies of such information or
17         materials, (iv) return such information or materials to the designating party,
18         and (v) otherwise comport themselves with the applicable provisions of the
19         Rules of Professional Conduct.
20   10.   Security Precautions and Data Breaches.
21   (a)   Each party must make reasonable efforts to protect the confidentiality of any
22         document designated Confidential disclosed or produced to that party.
23   (b)   A party who learns of a breach of confidentiality must promptly notify the
24         disclosing or producing party of the scope and nature of that breach and
25         make reasonable efforts to remedy the breach.
26   11.   Survival of Obligations. The obligations imposed by this protective order
27         survive the termination of this action.
28
                                            9
                             STIPULATED PROTECTIVE ORDER
                             CASE NO. 2:19-CV-00986-TLN-KJN
 1        12.   Miscellaneous.
 2        (a)   Any party may apply to the Court for a modification of the protective order,
 3              and nothing in this protective order shall be construed to prevent a Party
 4              from seeking such further provisions enhancing or limiting confidentiality
 5              as may be appropriate.
 6        (b)   Nothing herein shall be construed to prevent any party from using or
 7              continuing to use any information that is in the public domain or that
 8              subsequently becomes a part of the public domain other than as a result of
 9              any act of such Party or of disclosure in violation of the protective order.
10              Nothing herein shall be construed to prevent a Party from using or
11              continuing to use any documents or information known to it or used by it
12              prior to the filing of the protective order or that has come or shall come into
13              a party’s possession independently of disclosure and/or discovery in this
14              case, so long as the documents or information was obtained lawfully and
15              does not violate a different confidentiality order or agreement.
16        (c)   No action taken in accordance with the protective order shall be construed
17              as a waiver of any claim or defense in the action or of any position as to
18              discoverability or admissibility of evidence.
19   DATED: September 26, 2019           YADEGAR, MINOOFAR & SOLEYMANI, LLP
20
                                         By: /s/ Navid Yadegar
21                                           Navid Yadegar
                                             Navid Soleymani
22                                           Attorneys for Plaintiff, JON SHUMATE
23

24

25
26

27

28
                                                 10
                                  STIPULATED PROTECTIVE ORDER
                                  CASE NO. 2:19-CV-00986-TLN-KJN
 1   DATED: September 26, 2019    DORSEY & WHITNEY LLP
 2
                                  By: /s/ Jessica L. Linehan
 3                                    Jessica L. Linehan
                                      Skip Durocher
 4                                    Andrew Brantingham
                                      Nathan J. Ebnet
 5                                    Attorneys for Defendants
                                      WAITR INCORPORATED AND
 6                                    CHRIS MEAUX
 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                            11
                             STIPULATED PROTECTIVE ORDER
                             CASE NO. 2:19-CV-00986-TLN-KJN
 1                                           ORDER
 2         The Court, having reviewed the foregoing Stipulation, and good cause appearing
 3   therefore:
 4         IT IS HEREBY ORDERED that the foregoing Protective Order is entered in this
 5   case and deemed filed as of the date this Order is transmitted via the CM/ECF system.
 6         IT IS SO ORDERED.
 7   Dated: October 1, 2019
 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                  12
                                   STIPULATED PROTECTIVE ORDER
                                   CASE NO. 2:19-CV-00986-TLN-KJN
